— In two actions to foreclose separate mortgages on real property, in each of which an order of the Supreme Court, Suffolk County, was made appointing a referee to compute the amount due plaintiffs, upon defendants’ default in answering, defendants the Parr Company of Suffolk, Inc., and Suffolk Meadows Enterprises, Inc., appeal from separate orders (one in each action) of the same court, both entered October 2, 1975, which, inter alia, denied their respective motions to open their defaults. Orders affirmed, without costs. In our view, appellants failed to meet their burden of establishing excusable neglect and the existence of a meritorious defense. Consequently, Special Term did not abuse its discretion in denying the *928motions. Rabin, Acting P. J., Latham, Cohalan, Brennan and Munder, JJ., concur.